Oost itDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Response to Arguments
Applicant's arguments filed 18MAR2022 have been fully considered but they are not persuasive. 
Applicant argues “It is to be noted that the stresses do not correspond to the loads which are imposed by the supporting rollers upon the straightening roller. Also, the loads imposed by the supporting rollers on the straightening roller do not correspond to the stresses created within the straightening roller” and “When calculating the stresses created within the straightening roller, it is possible to exactly predict the bending line of the straightening roller. Thereby, it is possible to more exactly adjust the straightening roller. A damage of the straightening roller can be avoided” (page 6 of Applicant’s arguments).  Examiner notes these limitations are not recited in the claims. 
Applicant further argues Thompson does not disclose obtaining an actual stress curve.  As explained in the rejection below, Examiner has interpreted this new limitation to mean that stress is obtained, since failing to obtain a stress would preclude presenting a stress curve, one possible representation for the stress obtained, and similarly, having obtained a stress, a skilled Artisan would then be able to construct a representation of that stress, for example, using a curve. 
Applicant further argues that the cited prior art, Luedecke, fails to teach “perform[ing] an adjustment of at least one of the further supporting roller devices automatically by means of the control system, such that stresses produced in the straightening roller remain within the limiting values”.  Examiner notes that Luedecke is relied upon solely to teach this limitation, as cited in the rejection below. 
Applicant further argues that the cited prior art, DeBondt, fails to rectify the deficiencies of Thompson.  Examiner notes, that, as explained above, and in the rejections below, Thompson discloses the claimed invention, without deficiencies, and therefore Applicant’s argument vis a vis DeBondt is without merit. 
Examiner further notes that no specific arguments are made against claims 2-4, 6-7, 15-17. 
Claim Objections
Claims 1-4, 6-7, 15-17 are objected to because of the following informalities: 
The claims are written in a generally narrative form and do not positively recite the steps of the method claimed.  Examiner suggests rewriting the claims to positively recite the method steps claimed. 
Regarding Claim 17, Ln 3, the limitation “straitening”.  Examiner suggests “straightening”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 17: 
Ln 2, the limitation “actual stress curve are stored and are given by an adjustment of the actuating device and/or sheet metal” is indefinite for failing to particularly point out and distinctly claim how either an actuating device and/or sheet metal may store and give an actual stress curve; 
Ln 3, the limitation “through between” is indefinite for failing to particularly point out and distinctly claim how an element can be both through and between another element or elements. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, et alia (US 4,881,392), hereinafter Thompson, in view of Luedecke, et alia (EP2666560), hereinafter Luedecke and Hausen (DE3331335), hereinafter Hausen. 
Regarding Claim 1, Thompson discloses a method for adjusting bending of at least one straightening roller of a roller straightening machine (Col 1, Ln 61-65), 
wherein the straightening roller (58a) (as illustrated in Fig 3) is supported by means of a plurality of supporting roller devices (60) (as illustrated in Fig 5) arranged beside one another in an axial direction (as illustrated in Fig 5, supporting roller devices [60] are arranged aside one another in an axial direction), 
wherein each supporting roller device is adjusted (Col 4, Ln 21-28; devices are adjusted by screws and cooperating structure) by means of an actuating device (Col 4, Ln 24-25, comprise an actuating device; as illustrated in Fig 3 -item 56 & Fig 5 - items 59, 61 and 63; these items in combination with the motor driven screws) such that stresses are produced in the straightening roller (Col 5, Ln 45-47), 
wherein, to control the actuating device, a control system (24) (as illustrated in Fig 7) is provided, by means of which an adjustment of the supporting roller device is set manually (Col 6, Ln 14-17; Examiner notes operator adjustments are entered in conjunction with an algorithm for leveler setup) through the actuating device, 
wherein limiting values with respect to the stresses produced in the straightening roller are stored in the control system (Col 10, Ln 28-31; Examiner notes loads on the rolls are compared to limiting values in the control system algorithm), and 
wherein, in an event of a change in the adjustment of one of the supporting roller devices, maxima and minima of the stresses produced in the straightening roller are calculated and it is checked whether the maxima and minima lie within the limiting values and, if this is not the case, a further adjustment of at least one of the further supporting roller devices is changed automatically by means of the control system, such that the stresses produced in the straightening roller remain within the limiting values (as illustrated in Fig 10, step 102 imposes an adjustment on rollers, steps 96 and 104 then calculate the distance and forces on rollers and the results are checked in step 106 against limiting values and if exceeding values are found adjustment is made to the roller positions in step 108). 
Thompson is not explicit to obtaining a stress.  However, Examiner notes that Thompson discloses deflecting the work roll axes, (Examiner interprets the deflection of the work roll axes to be simultaneous with the deflection of the work rolls) and therefore stress must be produced. 
Examiner notes the limitation “wherein an actual stress curve showing a profile of stresses produced in the straightening roller under an elastic deformation resistance of the straightening roller is obtained” is interpreted as synonymous with “obtaining a stress”. 
Hausen teaches a method for adjusting roll in rolling mills (Abstract, Ln 1-2), a related art.  Hausen further teaches measuring the stress in the adjusted rolls (Para [0007], Ln 102-103; Examiner notes the Para/Ln references refer to the translation of Hausen, attached).  Hausen further teaches obtaining a stress curve of the adjusted rolls, Para [0013], Ln 220-234) for the purpose of correcting the adjustment errors (Para [0015], Ln 279-283). 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the method for adjusting bending of at least one straightening roller of a roller straightening machine, as disclosed by Thompson, to include obtaining, and producing stress curves for the adjusted rolls, as taught by Hausen, in order correct the adjustment errors. 
Combined Thompson/Hausen is not explicit to the control system checks both minimum and maximum values of the roller forces, or forces per unit area (stress) on the rollers.  Thompson only explicitly discloses that maximum values of the forces a re considered. 
Luedecke teaches a straightening machine provided with a control device (Para [0049], Ln 1847) to automatically control rollers to avoid exceeding minimum and maximum values of force subjected to the rollers (Para [0049], Ln 1857-1862; Examiner notes the Para/Ln references refer to the translation of Luedecke, attached). 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the control system and corresponding algorithm of the disclosed combined Thompson/Hausen leveling machine by incorporating the limiting minimum and maximum values of forces allowed on areas of the rollers into the algorithm as opposed to only a maximum values. The resulting effect of incorporating the minimum and maximum values into the algorithm enhances the control system by precisely determining position and adjustment forces on the rollers to avoid damage or defects of the workpiece as taught by Luedecke. 
Examiner notes that the roller straightening machine, of which the straightening roller is a part, is not positively recited. 
Regarding Claim 2, combined Thompson/Luedecke/Hausen teach all aspects of the claimed invention, as stated above.  Thompson further discloses wherein starting from a position of the supporting roller device (as illustrated in Fig 5 - element 60), an adjustment of an adjacent further supporting roller device is changed (Col 13, Ln 15- 19; algorithm step 98 comprises controlling the actuating device's wedges to adjust work roll positions independently to achieve crowning positions, the wedges of the actuating device directly move the supporting roller devices to achieve this as shown in as illustrated in Fig 6) .
Regarding Claim 3, combined Thompson/Luedecke/Hausen teach all aspects of the claimed invention, as stated above.  Thompson discloses wherein the adjustment of further adjacent supporting roller devices is changed iteratively until the stresses acting in the straightening roller lie within the limiting values (as illustrated in Fig 10 - step 102 imposes an adjustment on rollers, steps 96 and 104 then calculate the distance and forces on rollers and the results are checked in step 106 against limiting values and if exceeding values are found another iteration of an adjustment is made to the roller positions in step 108). 
Regarding Claim 6, combined Thompson/Luedecke/Hausen teach all aspects of the claimed invention, as stated above.  Thompson further discloses wherein the actuating device comprises two wedges (as illustrated in Fig 6 - elements 61 and 63) displaceable relative to one another (Col 4, Ln 22-24), on which a holding device (as illustrated in Fig 5 - element 59) receiving the supporting rollers (as illustrated in Fig 5 - element 60) is supported, and wherein a change to the adjustment is brought about by a displacement of at least one of the wedges relative to the holding device (Col 4, Ln 24-28). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

FIG EX–1 (annotated Thompson Fig 5)
Regarding Claim 7, combined Thompson/Luedecke/Hausen teach all aspects of the claimed invention, as stated above.  Thompson further discloses wherein the straightening roller (as illustrated in Fig 5 - element 58a) is supported on the supporting roller devices (as illustrated in FIG EX-1, element 59) with two intermediate rollers (as illustrated in FIG EX-1) arranged in between. 
Regarding Claim 15, combined Thompson/Luedecke/Hausen teach all aspects of the claimed invention, as stated above.  Thompson discloses a computer program product (as illustrated in Fig 7-element 24) for adjusting the bending of at least one straightening roller (as illustrated in Fig 3 -element 58a) of a roller straightening machine (as illustrated in Fig 3 -element 10), comprising computer instructions (Col 4, Ln 4-5) on a computer-readable storage medium (Col 3, Ln 65-68) which prompt the control system to carry out the method according to claim 1 when the instructions are read by the control system and executed (Col 7, Ln 16-30; the algorithm, or computer instructions, prompts the control system to read inputs, run calculations and carry out the method of adjusting roller positions based on a limiting value of forces on the roller areas, also see As illustrated in Fig 10-steps 94, 102, 96, 104 and the subsequent limiting value check at step 106 followed by looping protocol based on the force on the rolls). 
Regarding Claim 16, combined Thompson/Luedecke/Hausen teach all aspects of the claimed invention, as stated above.  Thompson further discloses wherein the supporting roller devices (as illustrated in Fig 5 -element 59) include supporting rollers and intermediate rollers (as illustrated in FIG EX–1) disposed between the supporting rollers and the straightening rollers (as illustrated in Fig 5 - element 58a). 
Regarding Claim 17, combined Thompson/Luedecke/Hausen teach all aspects of the claimed invention, as stated above.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson, in view of Luedecke, Hausen and DeBondt, et alia (US 4,612,792), hereinafter DeBondt. 
Regarding Claim 4, combined Thompson/Luedecke/Hausen teach all aspects of the claimed invention, as stated above.  Thompson is silent to wherein torsional stresses brought about by a drive of the straightening roller are superposed in order to calculate the stresses. 
DeBondt teaches a manufacturing method for metal work pieces and further teaches wherein torsional stresses brought about by a drive of the straightening roller a re superposed in order to calculate the stresses (Col 7, Ln 33-36 teaches the superposition of the bending stresses to calculate the tensile stresses; Col 2, Ln 1-3 teaches that the metaI articles are experience the bending/torsional stresses). 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the combined device of Thompson and Luedecke to include the method of superposing the bending/torsional stresses to calculate stresses to arrive at initial estimates for further adjustments and optimizations of the manufacturing of the meta I articles as taught by DeBondt. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sivilotti (US 3,587,265), hereinafter Sivilotti.  Sivilotti teaches s method for controlling the bending of metal forming rollers. 
Michaud, et alia (US 5,408,855), hereinafter Michaud.  Michaud teaches a method for measuring mechanical properties of formed metal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725